DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-6 were originally filled on March 27, 2020 and claimed priority on JP2019-069987, which was filled on April 01, 2019. 
Information Disclosure Statement
The Information Disclosure Statements filed on 
March 27, 2020
October 05, 2021
have been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Claim Objections
Claim 1 is objected to because the claim states “invalidates first mechanism error parameter…using second mechanism error parameter”. Applicant is advised to refer to the parameters as “a first mechanism error parameter…using a second mechanism error parameter” when referring to the parameters for the first time in a set of claims.  Appropriate correction is required.
Claim 2 is objected to because the claim states “parameter setting unit sets a part of the mechanism error parameters as the first mechanism error parameter”. It is believed Applicant is trying to say a “parameter setting unit sets one of the mechanism error parameters as the first mechanism error parameter”, since it is not clear how one would set a part of the parameter as a first mechanism error parameter. Appropriate correction is required.

	Claim Interpretation
The “three-dimensional measuring device” is interpreted as a device that can measure positions in three dimensions

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitations are: 
parameter setting unit in claim 1
measurement control unit in claim 1
storage unit in claim 1
correction unit in claim 1
parameter calculation unit in claim 1
position calculation unit in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to page 16 of the specification and Figure 2, the parameter setting unit is a program in the controller
According to page 16 of the specification and Figure 2, the measurement control unit is a program in the controller
According to page 8 of the specification, the storage unit is a storage medium
According to page 16 of the specification and Figure 2, the correction unit is a program in the controller
According to page 16 of the specification and Figure 2, the parameter calculation unit is a program in the controller
According to page 13 of the specification, the position calculation unit is a program in the three-dimensional measuring device
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the parameter calculation unit" in line 20.  There is insufficient antecedent basis for this limitation in the claim. (Examiner recommends changing the wording in line 20 to read as “a parameter calculation unit”). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuruvilla et al (US 20200189112 A1) (Hereinafter referred to as Kuruvilla). 

Regarding Claim 1, Kuruvilla discloses a calibration apparatus for calibrating a mechanism error parameter for adjusting control of a robot based on a motion program (See at least Kuruvilla Paragraph 0006, a calibration apparatus is used to correct parameters of a robot; See at least Kuruvilla Paragraph 0049-0050, a program is used to perform the calibration), comprising:  
a parameter setting unit configured to invalidates first mechanism error parameter from among a plurality of mechanism error parameters (See at least Kuruvilla Paragraphs 0034-0036, determining the angle transmission error is interpreted as invalidating a first mechanism error; See at least Kuruvilla Paragraphs 0040 and 0063-0064, the joint angle calculating unit is interpreted as the parameter setting unit since it determines whether the parameters are consistent with the position and joint angles of the robot); 
a measurement control unit configured to drive the robot with a plurality of orientations at a plurality of positions by using second mechanism error parameter other than the first mechanism error parameter (See at least Kuruvilla Paragraph 0039, the destination position setting circuitry is interpreted as the measurement control unit which sets the destination positions; See at least Kuruvilla Paragraph 0063 and Figure 3, the robot is driven to destination positions by using the DH parameters, any one of the DH parameters are interpreted as a second mechanism error parameter; See at least Kuruvilla Paragraphs 0056-0059 and Figure 7, each destination position P is interpreted as a different orientation and each plane S1-S4 is interpreted as a different position) and acquire an actual measurement position of the robot measured by a three-dimensional measuring device and information on a status of the robot when the actual measurement position is measured (See at least Kuruvilla Paragraphs 0033 and 0039 ; 
a storage unit configured to store combined information on the actual measurement position of the robot measured by the three-dimensional measuring device and the information on the status of the robot (See at least Kuruvilla Paragraphs 0049 and 0063, the ram, which is interpreted as the storage unit, stores the DH parameters which relate the position of the robot to the joint angles); 
the parameter calculation unit configured to calculate the first mechanism error parameter based on the actual measurement position of the robot and the information on the status of the robot (See at least Kuruvilla Paragraphs 0041 and 0066-0071, joint angles are calculated to minimize the transmission error, the kinematics calculating unit is interpreted as the parameter calculation unit since it calculates the joint angles using inverse kinematics); and 
a correction unit configured to change the first mechanism error parameter invalidated by the parameter setting unit to the first mechanism error parameter calculated by the parameter calculation unit, without changing the second mechanism error parameter in the plurality of the mechanism error parameters (See at least Kuruvilla Paragraphs 0043 and 0073, the joint angle adjusting circuitry is interpreted as the correction unit which adjusts the joint angle in accordance with the corrected rotational angle transmission error without correcting any of the DH parameters).

Regarding Claim 2, Kuruvilla discloses the storage unit stores, as parameter information, the first mechanism error parameter to be invalidated according to a reason for calibration (See at least Kuruvilla Paragraph 0049, the RAM stores the DH parameters and any temporary store data; See at least Kuruvilla Paragraph 0063-0064 and 0070-0072, the DH parameters are used to calculate the joint angles, the joint angles are corrected using equations 2-4 and used to calculate the position and correct the DH , and 
the parameter setting unit sets a part of the mechanism error parameters as the first mechanism error parameter based on the parameter information (See at least Kuruvilla Figure 6 step 2, the angular transmission error is minimized first, which is interpreted as setting an error parameter as a first mechanism error parameter) and sets the mechanism error parameter other than the first mechanism error parameter as the second mechanism error parameter (See at least Kuruvilla Figure 6 Step 4, the DH parameters are corrected second, which is interpreted as setting an error parameter as a second mechanism error parameter).

Regarding Claim 4, Kuruvilla discloses the robot includes a plurality of drive axes (See at least Kuruvilla Figure 3, each joint has its own drive axes), 
the storage unit stores the drive axis of the robot as drive axis information (See at least Kuruvilla Paragraphs 0056-0058, the calibration apparatus creates a workspace for the robot to move through; the workspace coordinates are relative to the drive axes; See at least Kuruvilla Paragraph 0049, the RAM stores temporary data, and the workspace created is interpreted as temporary data that the robot would use to perform the calibration, and the workspace has axes information), the drive axis being associated with each of the mechanism error parameters (See at least Kuruvilla Paragraph 0035, the parameters are relative to the axes), and 
the measurement control unit drives the robot so as to drive the drive axis associated with the first mechanism error parameter from among a plurality of the drive axes of the robot (See at least Kuruvilla Paragraphs 0039 and 0066-0067 and Figure 7, from P1 to P11, the drive axis in the y-direction is driven to move the robot in the y-direction to determine the angular transmission error; Driving the y-and stop the drive axis other than the drive axis associated with the first mechanism error parameter (See at least Kuruvilla Paragraphs 0039 and 0066-0067 and Figure 7, from P1 to P11, the drive axis in the x-and z-direction are not driven).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Nilsson et al (US 20200298403 A1) (Hereinafter referred to as Nilsson).

Regarding Claim 3, Kuruvilla fails to disclose the parameter information in replacement of a component of the robot includes the first mechanism error parameter to be invalidated in response to the replacement of the component of the robot, and
 the parameter setting unit acquires information on the replaced component of the robot and sets the first mechanism error parameter based on the replaced component of the robot.
However, Nilsson teaches the parameter information in replacement of a component of the robot includes the first mechanism error parameter to be invalidated in response to the replacement of the component of the robot (See at least Nilsson Paragraph 0233, motor offsets are determined for the joints when a joint motor or transmission is replaced), and
 the parameter setting unit acquires information on the replaced component of the robot and sets the first mechanism error parameter based on the replaced component of the robot (See at least Nilsson Paragraphs 0239-0241, the offsets for the new motor are acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Nilsson to invalidate a parameter in response to replacing a component, and to acquire information on the replaced component. Invalidating a parameter and acquiring the new parameter when a component is replaced allows the robot to continue to perform its tasks after service without the need for adjustment of the programmed poses (See at least Nilsson Paragraph 0233). This would increase the operability of the robot by allowing the robot’s parts to be replaced without affecting the robot’s accuracy and precision when performing tasks. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Ko et al (US 20200156252 A1) (Hereinafter referred to as Ko).

Regarding Claim 5, where all the limitations of claim 1 are disclosed by Kuruvilla, whom fails to disclose the parameter calculation unit calculates a position of the three-dimensional measuring device relative to an installation position of the robot based on the actual measurement position of the robot and the information on the status of the robot.
However, Ko teaches this limitation (See at least Ko Paragraph 0032 and Equation 2, the position coordinate of the measuring device relative to the robot is found using the rotation and position of the robot).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Ko to calculate the position of the measuring device relative to the robot based on the position and information status of the robot. Determining the relative position allows the calibration system to determine the robot coordinate system (See at least Ko . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Suzuki (US 20170016712 A1) (Hereinafter referred to as Suzuki).

Regarding Claim 6, Kuruvilla discloses the three-dimensional measuring device includes an oscillation part for laser beam oscillation (See at least Kuruvilla Paragraph 0033, the laser tracker emitting a laser is interpreted as laser beam oscillation)… a laser beam reflected from a reflector fixed to a surface of a flange of a wrist for the robot (See at least Kuruvilla Paragraph 0033 and Figure 2 “7”, the laser is reflected from a mirror on the attachment position which is interpreted as a reflector on a wrist), and 
the parameter calculation unit calculates the…position of the robot and the information on the status of the robot (See at least Kuruvilla Paragraphs 0033 and 0039 and Figure 7, the laser measures the robot’s position in three-dimensional space; See at least Kuruvilla Paragraph 0064, the joint angles for each destination position are acquired which is interpreted as information on a status).
Even though Kuruvilla discloses a laser beam that is reflected from a mirror on the robot, Kuruvilla fails to explicitly disclose that the measuring device has a light receiving part… and a position calculation unit configured to calculate a position of the reflector based on an oscillated laser beam and a received laser beam,…and calculates the position of the reflector. 
However, Suzuki teaches a light receiving part (See at least Suzuki Paragraph 0051, the reflected laser light receiving unit is interpreted as a light receiving part)… and a position calculation unit configured to calculate a position of the reflector based on an oscillated laser beam and a received laser beam (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0091, the tip position measuring unit is interpreted as the position calculation unit) ,…and calculates the position of the reflector (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0063, the position of the tip and the reflector are constant so by calculating the position of the tip, the position of the reflector is also known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Suzuki to determine the position of the reflector based on an oscillated laser beam and a reflected laser beam. This would allow the system to measure the position of the robot regardless of the posture of the robot arm, while maintaining the precision of the position measurement (See at least Suzuki Paragraph 0016).
The combination of Kuruvilla and Suzuki fail to explicitly disclose calculating the position of the reflector relative to a position of the flange. 
However, Kuruvilla discloses determining the positon and orientation of the robot (See at least Kuruvilla Paragraphs 0033 and 0039 and Figure 7, the laser measures the robot’s position in three-dimensional space; See at least Kuruvilla Paragraph 0064, the joint angles for each destination position are acquired which is interpreted as information on a status) and Suzuki teaches determining the position of the tip, where the reflector is located (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0063, the position of the tip and the reflector are constant so by calculating the position of the tip, the position of the reflector is also known). One of ordinary skill in the art can derive the position of the reflector relative to the flange by relating the position and orientation of the robot, specifically at the flange, to the position of the reflector. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duprez et al (US 20210039259 A1) teaches calibrating parameters of a coordinate positioning machine.
Yanaka et al (US 20190187660 A1) teaches correcting spatial accuracy by using a laser. 
Elliot (US 20180023946 A1) teaches calibrating a robot arm using a laser gauge. 
Alifragkis et al (US 20150266183 A1) teaches calibrating parameters of a robot using light rays. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664